Citation Nr: 0029327	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for amblyopia of the 
left eye.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a left arm/shoulder 
disorder.  

4.  Entitlement to service connection for a left hand 
disorder.  

5.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.  

6.  Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 
1974 to February 1978 and February 1983 to November 1990.  
Two periods of active military service from November 1970 to 
March 1974 and from February 1978 to February 1983 appear to 
be unverified.  He retired after 20 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
left ear hearing loss and assigned a noncompensable rating; 
granted service connection for a low back disorder and 
assigned a 10 percent rating; and denied service connection 
for amblyopia of the left eye, headaches, residuals from 
exposure to asbestos, and a left shoulder/arm/hand disorder.  

The veteran filed a notice of disagreement pertaining to 
these issues in February 1997, and a statement of the case 
was provided by the RO in March 1997.  In his April 1997 
substantive appeal, the veteran did not include the issue of 
entitlement to service connection for residuals of exposure 
to asbestos.  Therefore, that issue has not been certified 
for appellate review and will not be addressed herein.  

In December 1999, the veteran requested that his file be 
transferred to the Pittsburgh, Pennsylvania RO.  


REMAND

The record indicates that the veteran was scheduled for 
numerous VA examinations for which he failed to report 
throughout the course of his appeal.  It appears that he has 
been traveling extensively.  In a Report of Contact, dated 
September 12, 2000, the veteran related that he appeared for 
a VA examination in October 1997, at the VA Medical Center in 
Orlando, Florida.  This examination report is not in the 
veteran's claims file.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the pendency of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
the RO should attempt to obtain this examination report 
because they might contain medical findings and other 
conclusions that might be determinative in the disposition of 
this claim.  The veteran also noted that he was scheduled for 
VA examinations pertaining to his back and left shoulder next 
month.  These records should also be associated with the 
file.  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service or peacetime 
service after December 31, 1946.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (1999).  

With regard to the veteran's claim for service connection for 
amblyopia of the left eye, the Board notes that, congenital 
or developmental defects, and refractive error of the eye, 
personality disorders and mental deficiency may not be 
service connected as they are not diseases or injuries within 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  

However, in a re-issued opinion, the VA General Counsel 
addressed the question of whether a hereditary disease under 
38 C.F.R. § 3.303(c) always rebuts the presumption of 
soundness found in 38 U.S.C.A. §§ 1111 and 1132.  In 
discussing the question, the General Counsel used retinitis 
pigmentosa as an example, a condition accepted by competent 
medical authority as hereditary in origin, and concluded that 
retinitis pigmentosa could be considered to have been 
incurred in service if its symptomatology did not manifest 
itself until after entry on duty.  It was further noted that, 
the time at which an individual manifests the symptoms of, or 
has pathological changes associated with, the disease is a 
factual issue, to be determined on the basis of the medical 
evidence of record.  Furthermore, if a hereditary disease had 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progressed 
at a greater rate than normally expected according to 
accepted medical authority.  Accordingly, it was concluded 
that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90).  

In another re-issued opinion, the VA General Counsel 
addressed the issue of whether service connection may be 
granted for disorders of congenital or developmental origin.  
The opinion focused on the distinction between a disease and 
a defect and held that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin, and that service connection is warranted if 
the evidence as a whole establishes that the familial 
condition in question was incurred or aggravated during 
service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

It appears that the veteran's representative has requested 
consideration for an extraschedular rating for the veteran's 
left ear hearing loss.  The RO has not addressed this matter, 
and should do so.  

The attention of the RO and the orthopedic examiner is 
directed to the holding in DeLuca v. Brown.  Therein, the 
United States Court of Appeals for Veterans Claims held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1999) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1999).  
Accordingly, the examiner and the RO must consider functional 
loss in adjudicating the claim.

Finally, the Board notes that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without showing 
good cause, fails to report for such examination, and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655(b) (1999); see 
also 38 C.F.R. § 3.158 (1999).  The veteran is hereby advised 
that, while VA does have a duty to assist him in the 
development of claims where there is a reasonable possibility 
that such assistance will aid in the establishment of 
entitlement, that duty is not limitless.  His cooperation in 
responding to requests for information and reporting for 
scheduled examinations is required.  We wish to emphasize 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one- way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should verify all of the veteran's 
periods of active service, and obtain all 
service medical records.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his claimed 
disabilities, since his discharge from 
service.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records as 
well as any examination reports from the 
Butler, Pennsylvania VAMC, the Orlando, 
Florida VAMC, and any other VA facility which 
the veteran reports treatment for his claimed 
disabilities.  Once obtained, all records must 
be associated with the claims folder.  

3.  The veteran should be scheduled for VA 
ophthalmological, neurological, orthopedic, 
and audiological examinations.  The veteran 
and any representative should be notified of 
the date, time and place of any scheduled 
examinations in writing.  If the veteran fails 
to report for any scheduled examinations, a 
copy of this notification letter containing 
the address to which sent should be associated 
with the claims file.  

4.  Before evaluating the veteran, the 
examiners should review the claims folder, 
including the service medical records, which 
should be provided to him/her prior to the 
examination.  After the examination (which 
should include any tests deemed indicated by 
the examiner) and a review of the record, the 
examiners should provide written responses, to 
the extent feasible, to the questions posed 
below.  It is imperative that the examiners 
preface his/her answer with any underlined 
phrase indicating the VA's standard of proof.  

5.  After a thorough examination and a review 
of the relevant records, the ophthalmologist 
should answer the following questions, and 
provide an explanation for all opinions 
expressed:  

(a)  Is it indisputable that the 
veteran's amblyopia of the left eye 
was present prior to service?  

(b)  Is it as least as likely as not 
that the veteran's amblyopia of the 
left eye is developmental, 
congenital, or acquired in nature?  
Is the condition a defect or a 
disease?

(c)  If the veteran's amblyopia of 
the left eye preexisted service, is 
it as least as likely as not that 
the amblyopia increased in severity 
during the veteran's active military 
service?  If so, is it indisputable 
that any increase was due to the 
natural progress of the disability 
or did the condition progress at a 
greater rate than normally expected 
according to accepted medical 
authority?  

6.  After a thorough examination and a review 
of the relevant records, the neurologist 
should answer the following questions, and 
provide an explanation for all opinions 
expressed.  

(a)  Does the veteran currently have 
a chronic headache disability and/or 
migraines?  If yes, what is the 
proper diagnosis?  The specialist 
should ascertain the frequency of 
the headaches and list all 
accompanying symptoms.  

(b)  Is it indisputable that the 
veteran's current headaches 
preexisted service?  If yes, is it 
as least as likely as not that the 
headaches increased in severity in 
service?  If yes, is it indisputable 
that any increase in severity of the 
headaches would be attributable to 
the natural progress of the 
condition?

(c)  If it is not indisputable that 
the veteran's current headaches 
preexisted service, is it as least 
as likely as not that the veteran's 
current chronic headaches are 
related to the headaches he 
experienced in service?

7.  After a thorough examination and a review 
of the relevant records, the orthopedist 
should provide the following information, and 
include an explanation for all opinions 
expressed.  

(a)  Left arm/shoulder

i.  Does the veteran currently have 
a left arm/shoulder disorder?  If 
yes, what is the proper diagnosis?

ii.  Is it as least as likely as not 
that any current left arm/shoulder 
disorder is related to the shoulder 
strain that was treated in service?

(b)  Left hand

i.  Does X-ray evidence of well-
defined radiolucencies involving the 
lunate and carpal navicular bone in 
service represent a diagnosable 
disability?  Does the veteran 
currently have a chronic left hand 
disorder?  If yes, what is the 
proper diagnosis?  

ii.  Is it as least as likely as not 
that any current left hand 
disability is related to the X-ray 
abnormalities shown in service, had 
its onset in service or is otherwise 
related to military service?  

(c)  Low back

i.  The examiner should report the 
range of motion of the veteran's 
lumbosacral spine.  The examiner 
should note whether there is listing 
of whole spine to opposite side; 
positive Goldthwaite's sign, loss of 
lateral motion, osteoarthritic 
changes, narrowing or irregularity 
of a joint space, muscle spasm on 
extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position or abnormal 
mobility on forced motion.  

The examiner should also note 
whether the veteran has 
intervertebral disc syndrome as a 
manifestation of the service 
connected disability.  If so, are 
the symptoms consistent with 
peripheral neuropathy, such as 
characteristic pain, demonstrable 
muscle spasm, absent ankle jerk or 
other neurological findings 
appropriate to the site of the 
diseased disc and little 
intermittent relief.  If of not such 
severity, is the condition mild, 
moderate with recurring attacks or 
severe with recurring attacks with 
intermittent relief?  The reasons 
for any opinion should be expressed.  
If the examiner finds that he/she 
cannot address the questions 
pertaining to any neurological 
aspects of the condition, a 
specialist examination should be 
ordered with the same questions 
posed to this examiner.

ii.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's low back disability; and, 
if feasible, these determinations 
must be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

iii.  The examiner should be asked 
to express an opinion on whether 
pain in the veteran's low back could 
significantly limit his functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

8.  The audiologist should ascertain the 
current severity of the veteran's left ear 
hearing loss.  The examiner should comment as 
to whether the veteran's pattern of left ear 
hearing loss presents an unusual disability 
picture, with such related factors as marked 
interference with employment or frequent 
periods of hospitalization.  

9.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be issued a supplemental 
statement of the case, which includes 
reference to 38 C.F.R. §§ 3.321(b), 3.655(b), 
where applicable, and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 2 -


